Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 12/16/2021 has been entered. Claims 1, 3-6, 8-11, and 13-15 remain pending in the application. Applicant’s amendments to the claims and drawings overcome each and every objection set forth in the previous action. Applicant’s amendments overcome each and every 35 U.S.C. 112 rejection provided. Applicant did not respond to the 35 U.S.C. 112(b) rejection regarding the definition of “rigless operation”, but also did not argue against the prior art mapping of “rigless operation”. Stimulation is thus interpreted to fall within the scope of “rigless operation”, and further indefinite rejections are unnecessary. Regarding the 35 U.S.C. 102/103 rejections, Applicant’s arguments filed 12/16/2021 have been fully considered but they are not persuasive. Although similar in language to canceled claim 2, the limitation “distribution of a geomechanical quality index” is a new limitation that has not yet been considered by Examiner. Because Applicant argues amended claim language that has not previously been considered, Applicant’s arguments are moot. Please see the mappings for the amended claim language provided in the body of the rejection. 

Claim Interpretation
Regarding the term “rigless operation” in claim 1 line 18, Examiner interprets “rigless operation” lexicographically as “Rigless operation refers to an intervention operation conducted using equipment and support facilities without requiring a rig over the wellbore”, (Specification [0030] lines 6-7). The definition comprises two parts: (1) “refers to an intervention operation”, and (2) “conducted using equipment and support facilities without requiring a rig over the wellbore”. Under the first part of the definition, “intervention operation” must be given it’s plain meaning in light of the specification. The specification, expressly includes “stimulation” as an intervention operation, (See Specification [0029] line 4). Stimulation expressly includes “hydraulic fracturing” or “fracking”, (see Specification [0029] lines 6-12). Workover operations that require slicklines or coil tubing are also expressly included in the definition of rigless operation, and thus are included as intervention operations, (See Specification [0030] lines 7-8). 
Under the second part of the definition, a “rig” may not exist, but a “rig” is not required to not exist in order to perform the operation. In one other place in the specification, “rig” is referred to specifically as a “drilling rig”, and the definition is never expanded to include other rig types such as a “workover rig”, (see Specification [0028] lines 3-4 – “Step 116 is performed after reaching the target depth when the drilling rig starts pulling out from the borehole.”) Following the requirement to construe claims in the broadest reasonable manner (See MPEP 2111), the claim language will simply be interpreted broadly rather than further requiring an indefiniteness rejection.
Given the specification definition is drafted to include stimulation which can be performed on new wells as well as old wells, “rigless operation” will be interpreted broadly, as any intervention operation, that may include but does not require a rig, including stimulation operations and workover operations that require a slickline or coil tubing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2013/0311147 (Greenwood) in view of “Sweet-spot mapping through formation evaluation and property modelling using data from the Goldwyer Formation of the Barbwire Terrace, Canning Basin” (Alshakhs) in further view  of U.S. Pat. 9,556,720 (Onda).

With respect to claim 1, Greenwood teaches A method comprising (see generally FIG. 3 and Table I): receiving, by a computer system  (optimization performed by computers, [0017] lines 1-2), data representing a hydrocarbon reservoir, the data comprising a surface location (task 302 of obtain target location, [0020] lines 8-9; includes geographic coordinates, [Table I: A1]), reservoir property data (task 306 of determine reservoir type and extend of reservoir, [0020] lines 10-11; includes vertical and horizontal length, obtained type, and trapping mechanism, [Table I: C1-C2]), mechanical property data (tasks 314 and 316 of geological and geomechanical analysis, [0020] lines 15-17), and offset well information of the hydrocarbon reservoir (task 302 of obtain target location, [0020] lines 8-9; includes offset well database search, [Table I: A2]); generating, by the computer system, a three-dimensional (3D) geomechanical model of the hydrocarbon reservoir based on the data (task 324 of wellbore integrity analysis, [0020] lines 20-21; includes 3D analysis to calculate density profile, overburden gradient, pore pressure and fracture pressure done by a geomechanical specialist, [Table I: L27]), for drilling (task 340, [0020] line 29]), stimulation (task 310 of determine stimulation requirements, [0020] lines 12-14), and placing a hydrocarbon well (318 of obtain surface location, [0020] lines 17-18; also updated by review surface location to determine if well path design can be improved by modifying it, [Table I: K32]); determining, by the computer system, drilling parameters based on the 3D geomechanical model and the offset well information (tasks 330-336 of determining drilling fluid design, drill bit and hole enlargement design, BHA design, and drillstring design, [0020] lines 23-27; design choices and parameters from previous tasks leading to a particular design affect other design tasks, [0022] lines 1-2; previous tasks including offset well info [Table I: A2] and 3D geomechanical model, [Table I: L27]), the drilling parameters to reduce an enlargement of a wellbore of the hydrocarbon well (task 332 of determining drill bit and hole enlargement, [0020] line 25; reduce enlargement interpreted to mean optimizing to meet hole opening/enlargement requirements, [Table I: P14-15]); monitoring, by the computer system, the drilling parameters until the hydrocarbon well reaches a particular depth from a surface of the Earth (task 340 of well drilling, [0020] lines 28-29; drilling includes MWD, [Table I: S10]; for a determined end depth, [Table I: S1]).
Greenwood does not teach wherein the 3D geomechanical model comprises a distribution of a geomechanical quality index based on porosity, permeability, gas saturation, mechanical properties, and reservoir stress of the hydrocarbon reservoir across 3D space, and wherein the geomechanical quality index is used to identify a spot in the hydrocarbon reservoir; or performing, by the computer system, a rigless operation on the hydrocarbon well.
However, Alshakhs teaches wherein the 3D geomechanical model comprises a distribution of a geomechanical quality index (generate sweet spot map from a structural model, which is an average map of different properties combined in a weighted manner, [Abstract] paragraph 3 lines 3-4; 3D model starts with zones gridded of increment 500x500m, [page 23 col 2 paragraph 1 lines 3-5]; and layering added as subzones, [page 23 col 2 paragraph 2 lines 1-3]; see also FIG. 12, [page 24]) based on (combines a wide range of information, such as petrophysical models, geophysical attributes, structural information, geomechanical data, [page 24 col 2 paragraph 4 lines 6-8]) porosity (measure porosity, [page 16 col 1 paragraph 6 line 1]), permeability (measure permeability, [page 16 col 1 paragraph 6 lines 1-2]), gas saturation (estimate water, oil, and gas saturations, [page 15 col 2 paragraph 4 line 2]), mechanical properties (brittleness which includes lithology, composition and effective stress, [page 17  col 1 paragraph 1 lines 1-3]), and reservoir stress (brittleness which includes lithology, composition and effective stress, [page 17  col 1 paragraph 1 lines 1-3]) of the hydrocarbon reservoir across 3D space (individual maps provided in FIG. 13, [page 25]), and wherein the geomechanical quality index is used to identify a spot in the hydrocarbon reservoir for drilling, stimulation, and placing a hydrocarbon well (properties added in a weighted manner to generate sweet-spot map based on goals including stimulation, [page 25 col 2 paragraph 3 lines 1-6]; with values ranging from 0 to 1 having 0 on map being least prospective and 1 being most prospective, [page 26 col 2 paragraph 1 lines 1-3]).
Neither Greenwood nor Alshakhs teaches performing, by the computer system, a rigless operation on the hydrocarbon well
However, Onda teaches performing, by the computer system, a rigless operation on the hydrocarbon well (real time control 469 from FIG 4.1 to adjust stimulation operation, [col 14 ln 23-26]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood in view of Alshakhs with Onda because this is applying a known technique (3D modeling for controlling operations including stimulation) to a known method and device (Drill Planning and Optimization) ready for improvement to yield predictable results. Greenwood in view of Alshakhs is the base reference that teaches all limitations except for performing, by a computer, a rigless operation such as well stimulation. Greenwood in view of Alshakhs is ready for improvement because performing  and post drilling operations such as well stimulation by a computer allows for real-time adjustments. Onda teaches a known technique of using collected data to generate a MEM used for stimulation planning, 462 from FIG. 4.1 (Onda, [col 9 ln 17-21]). After simulation, the 3D earth model may be updated, (Onda, [col 14 ln 43-44]). This leads to real-time control during stimulation 469, (Onda [col 10 ln 12-14). One having ordinary skill in the art would have recognized that applying the known technique in Onda of generating mechanical earth model for planning and stimulation control would yield the predictable result of making stimulation tasks planned Greenwood in view of Alshakhs adjustable in real-time. Therefore, it would have been obvious to combine Greenwood in view of Alshakhs with Onda to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 3, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 1, as noted above. Greenwood further teaches wherein the drilling parameters comprise a mud weight (sub-task Q1 of Table I, which is part of the BHA drilling parameter includes a wellbore schematic with a mud weight schedule), a mud flow rate (sub-task P29 of Table I, which is part of the Drill Bit and Hole Enlargement Design drilling parameter includes determining flow rate requirements), a rate of penetration (sub-task P6 of Table I, which is part of the Drill Bit and Hole Enlargement Design drilling parameter includes obtaining ROP targets), and a drilling revolutions-per-minute (sub-task Q36 of Table I, which is part of the BHA drilling parameter includes determine if the resulting critical RPM will fall within operating ranges).
Although Greenwood teaches using links between subtasks to determine optimized parameters of each subtask, ([0023] lines 9-12), Greenwood does not specifically teach based on the 3D geomechanical model.
However, Alshakhs teaches based on the 3D geomechanical model (averaging maps of different properties in a weighted manner, [Abstract] paragraph 3 lines 1-5; a 3D petrophysical model for each property, and averaging them, [page 24 col 2 paragraphs 2-3]; with the sweet spot generated for certain weights of properties, [page 25 col 2 paragraph 3 lines 1-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 1, as noted above. Neither Greenwood nor Alshakhs teaches responsive to determining, by the computer system, that the rigless operation has completed, calibrating, by the computer system, the 3D geomechanical model based on second data obtained from the hydrocarbon well.
However, Onda teaches responsive to determining, by the computer system, that the rigless operation has completed, calibrating, by the computer system, the 3D geomechanical model based on second data obtained from the hydrocarbon well (Observation from a stimulation treatment well, such as bottom hole and surface pressures, may be used for calibrating models, [col 14 ln 4-6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Onda because this is applying a known technique (3D modeling for planning operations including stimulation and calibration) to a known method and device (Drill Planning and Optimization) ready for improvement to yield predictable results. Greenwood is the base reference that teaches all limitations except for a 3D model and a rigless operation such as well stimulation that can be calibrated. Section H of table I, represents geomechanical analysis, but does not specifically note that the analysis is done using a 3D model. Greenwood is ready for improvement because 3D models provide better visualizations for well planning and post drilling operations such as well stimulation. Onda teaches a known technique of using collected data to generate a MEM, 462 from FIG. 4.1 (Onda, [col 9 ln 17-21]). This MEM helps visualize well planning 465 as well as develop a stimulation plan 468, (Onda [col 10 ln 12-14), which leads to calibrating models, Onda [col 14 ln 4-6]). One having ordinary skill in the art would have recognized that applying the known technique in Onda of generating mechanical earth model for planning and stimulation control would yield the predictable result of making the planning and execution of the well environment and drilling optimization tasks in Greenwood more integrated. Therefore, it would have been obvious to combine Greenwood with Onda to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 5, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 1, as noted above. Greenwood further teaches determining, by the computer, system a trajectory of the hydrocarbon well and an azimuth of the hydrocarbon well (In section K of table I, task 322: Design Well Trajectory includes subtask K9 representing determine azimuth sensitivities for borehole stability).
Although Greenwood teaches using links between subtasks to determine optimized parameters of each subtask, ([0023] lines 9-12), Greenwood does not specifically teach based on the 3D geomechanical model.
However, Alshakhs teaches based on the 3D geomechanical model (averaging maps of different properties in a weighted manner, [Abstract] paragraph 3 lines 1-5; a 3D petrophysical model for each property, and averaging them, [page 24 col 2 paragraphs 2-3]; with the sweet spot generated for certain weights of properties, [page 25 col 2 paragraph 3 lines 1-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Greenwood teaches A non-transitory computer-readable storage medium storing instructions executable by one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to (see Claim 8): receive data representing a hydrocarbon reservoir, the data comprising a surface location (task 302 of obtain target location, [0020] lines 8-9; includes geographic coordinates, [Table I: A1]), reservoir property data (task 306 of determine reservoir type and extend of reservoir, [0020] lines 10-11; includes vertical and horizontal length, obtained type, and trapping mechanism, [Table I: C1-C2]), mechanical property data (tasks 314 and 316 of geological and geomechanical analysis, [0020] lines 15-17), and offset well information of the hydrocarbon reservoir (task 302 of obtain target location, [0020] lines 8-9; includes offset well database search, [Table I: A2]); generate a three-dimensional (3D) geomechanical model of the hydrocarbon reservoir based on the data (task 324 of wellbore integrity analysis, [0020] lines 20-21; includes 3D analysis to calculate density profile, overburden gradient, pore pressure and fracture pressure done by a geomechanical specialist, [Table I: L27]), for drilling (task 340, [0020] line 29]), stimulation (task 310 of determine stimulation requirements, [0020] lines 12-14), and placing a hydrocarbon well (318 of obtain surface location, [0020] lines 17-18; also updated by review surface location to determine if well path design can be improved by modifying it, [Table I: K32]); determine drilling parameters based on the 3D geomechanical model and the offset well information (tasks 330-336 of determining drilling fluid design, drill bit and hole enlargement design, BHA design, and drillstring design, [0020] lines 23-27; design choices and parameters from previous tasks leading to a particular design affect other design tasks, [0022] lines 1-2; previous tasks including offset well info [Table I: A2] and 3D geomechanical model, [Table I: L27]), the drilling parameters to reduce an enlargement of a wellbore of the hydrocarbon well (task 332 of determining drill bit and hole enlargement, [0020] line 25; reduce enlargement interpreted to mean optimizing to meet hole opening/enlargement requirements, [Table I: P14-15]); monitor the drilling parameters of the hydrocarbon well until the hydrocarbon well reaches a particular depth from a surface of the Earth (task 340 of well drilling, [0020] lines 28-29; drilling includes MWD, [Table I: S10]; for a determined end depth, [Table I: S1]).
Greenwood does not teach wherein the 3D geomechanical model comprises a distribution of a geomechanical quality index calculated based on porosity, permeability, gas saturation, mechanical properties, and reservoir stress of the hydrocarbon reservoir across a 3D space, and wherein the geomechanical quality index is used to identify a spot in the hydrocarbon reservoir; and perform a rigless operation on the hydrocarbon well.
However, Alshakhs teaches wherein the 3D geomechanical model comprises a distribution of a geomechanical quality index (generate sweet spot map from a structural model, which is an average map of different properties combined in a weighted manner, [Abstract] paragraph 3 lines 3-4; 3D model starts with zones gridded of increment 500x500m, [page 23 col 2 paragraph 1 lines 3-5]; and layering added as subzones, [page 23 col 2 paragraph 2 lines 1-3]; see also FIG. 12, [page 24]) calculated based on (combines a wide range of information, such as petrophysical models, geophysical attributes, structural information, geomechanical data, [page 24 col 2 paragraph 4 lines 6-8]) porosity (measure porosity, [page 16 col 1 paragraph 6 line 1]), permeability (measure permeability, [page 16 col 1 paragraph 6 lines 1-2]), gas saturation (estimate water, oil, and gas saturations, [page 15 col 2 paragraph 4 line 2]), mechanical properties (brittleness which includes lithology, composition and effective stress, [page 17  col 1 paragraph 1 lines 1-3]), and reservoir stress (brittleness which includes lithology, composition and effective stress, [page 17  col 1 paragraph 1 lines 1-3]) of the hydrocarbon reservoir across 3D space (individual maps provided in FIG. 13, [page 25]), and wherein the geomechanical quality index is used to identify a spot in the hydrocarbon reservoir for drilling, stimulation, and placing a hydrocarbon well (properties added in a weighted manner to generate sweet-spot map based on goals including stimulation, [page 25 col 2 paragraph 3 lines 1-6]; with values ranging from 0 to 1 having 0 on map being least prospective and 1 being most prospective, [page 26 col 2 paragraph 1 lines 1-3]).


Although both Greenwood and Alshakhs teach planning stimulation, neither teach perform a rigless operation on the hydrocarbon well.
However, Onda teaches perform a rigless operation on the hydrocarbon well (real time control 469 from FIG 4.1 to adjust stimulation operation, [col 14 ln 23-26]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood in view of Alshakhs with Onda because this is applying a known technique (3D modeling for controlling operations including stimulation) to a known method and device (Drill Planning and Optimization) ready for improvement to yield predictable results. Greenwood in view of Alshakhs is the base reference that teaches all limitations except for performing, by a computer, a rigless operation such as well stimulation. Greenwood in view of Alshakhs is ready for improvement because performing  and post drilling operations such as well stimulation by a computer allows for real-time adjustments. Onda teaches a known technique of using collected data to generate a MEM used for stimulation planning, 462 from FIG. 4.1 (Onda, [col 9 ln 17-21]). After simulation, the 3D earth model may be updated, (Onda, [col 14 ln 43-44]). This leads to real-time control during stimulation 469, (Onda [col 10 ln 12-14). One having ordinary skill in the art would have recognized that applying the known technique in Onda of generating mechanical earth model for planning and stimulation control would yield the predictable result of making stimulation tasks planned Greenwood in view of Alshakhs adjustable in real-time. Therefore, it would have been obvious to combine Greenwood in view of Alshakhs with Onda to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 8, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 6, as noted above. Greenwood further teaches wherein the drilling parameters comprise a mud weight (sub-task Q1 of Table I, which is part of the BHA drilling parameter includes a wellbore schematic with a mud weight schedule), a mud flow rate (sub-task P29 of Table I, which is part of the Drill Bit and Hole Enlargement Design drilling parameter includes determining flow rate requirements), a rate of penetration (sub-task P6 of Table I, which is part of the Drill Bit and Hole Enlargement Design drilling parameter includes obtaining ROP targets), and a drilling revolutions-per-minute (sub-task Q36 of Table I, which is part of the BHA drilling parameter includes determine if the resulting critical RPM will fall within operating ranges).
Although Greenwood teaches using links between subtasks to determine optimized parameters of each subtask, ([0023] lines 9-12), Greenwood does not specifically teach based on the 3D geomechanical model.
However, Alshakhs teaches based on the 3D geomechanical model (averaging maps of different properties in a weighted manner, [Abstract] paragraph 3 lines 1-5; a 3D petrophysical model for each property, and averaging them, [page 24 col 2 paragraphs 2-3]; with the sweet spot generated for certain weights of properties, [page 25 col 2 paragraph 3 lines 1-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 9, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 6, as noted above. Greenwood further teaches the instructions further causing the one or more computer processors to (claim 8). Neither Greenwood nor Alshakhs teaches responsive to determining that the rigless operation has completed, calibrating the 3D geomechanical model based on second data obtained from the hydrocarbon well.
However, Onda responsive to determining that the rigless operation has completed, calibrating the 3D geomechanical model based on second data obtained from the hydrocarbon well (Observation from a stimulation treatment well, such as bottom hole and surface pressures, may be used for calibrating models, [col 14 ln 4-6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Onda because this is applying a known technique (3D modeling for planning operations including stimulation and calibration) to a known method and device (Drill Planning and Optimization) ready for improvement to yield predictable results. Greenwood is the base reference that teaches all limitations except for a 3D model and a rigless operation such as well stimulation that can be calibrated. Section H of table I, represents geomechanical analysis, but does not specifically note that the analysis is done using a 3D model. Greenwood is ready for improvement because 3D models provide better visualizations for well planning and post drilling operations such as well stimulation. Onda teaches a known technique of using collected data to generate a MEM, 462 from FIG. 4.1 (Onda, [col 9 ln 17-21]). This MEM helps visualize well planning 465 as well as develop a stimulation plan 468, (Onda [col 10 ln 12-14), which leads to calibrating models, Onda [col 14 ln 4-6]). One having ordinary skill in the art would have recognized that applying the known technique in Onda of generating mechanical earth model for planning and stimulation control would yield the predictable result of making the planning and execution of the well environment and drilling optimization tasks in Greenwood more integrated. Therefore, it would have been obvious to combine Greenwood with Onda to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 6, as noted above. Greenwood further teaches the instructions further causing the one or more computer processors (claim 8) to determine a trajectory of the hydrocarbon well and an azimuth of the hydrocarbon well (In section K of table I, task 322: Design Well Trajectory includes subtask K9 representing determine azimuth sensitivities for borehole stability).
Although Greenwood teaches using links between subtasks to determine optimized parameters of each subtask, ([0023] lines 9-12), Greenwood does not specifically teach based on the 3D geomechanical model.
However, Alshakhs teaches based on the 3D geomechanical model (averaging maps of different properties in a weighted manner, [Abstract] paragraph 3 lines 1-5; a 3D petrophysical model for each property, and averaging them, [page 24 col 2 paragraphs 2-3]; with the sweet spot generated for certain weights of properties, [page 25 col 2 paragraph 3 lines 1-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 11, Greenwood teaches A computer system comprising (see Generally the method of FIG. 1 optimizing the tasks of FIG.3, [0015]-[0028]; using computer systems connected to a server to optimize all tasks, [0017] lines 1-7, 17-18; in one or more iterations, [0023] lines 1-4): one or more computer processors (computers and server inherently has processors, [0017] lines 1-7); and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors, the instructions when executed by the one or more computer processors cause the one or more computer processors to (see Claim 8): receive data representing a hydrocarbon reservoir, the data comprising a surface location (task 302 of obtain target location, [0020] lines 8-9; includes geographic coordinates, [Table I: A1]), reservoir property data (task 306 of determine reservoir type and extend of reservoir, [0020] lines 10-11; includes vertical and horizontal length, obtained type, and trapping mechanism, [Table I: C1-C2]), mechanical property data (tasks 314 and 316 of geological and geomechanical analysis, [0020] lines 15-17), and offset well information of the hydrocarbon reservoir (task 302 of obtain target location, [0020] lines 8-9; includes offset well database search, [Table I: A2]); generate a three-dimensional (3D) geomechanical model of the hydrocarbon reservoir based on the data (task 324 of wellbore integrity analysis, [0020] lines 20-21; includes 3D analysis to calculate density profile, overburden gradient, pore pressure and fracture pressure done by a geomechanical specialist, [Table I: L27]), for drilling (task 340, [0020] line 29]), stimulation (task 310 of determine stimulation requirements, [0020] lines 12-14), and placing a hydrocarbon well (318 of obtain surface location, [0020] lines 17-18; also updated by review surface location to determine if well path design can be improved by modifying it, [Table I: K32]); determine drilling parameters based on the 3D geomechanical model and the offset well information (tasks 330-336 of determining drilling fluid design, drill bit and hole enlargement design, BHA design, and drillstring design, [0020] lines 23-27; design choices and parameters from previous tasks leading to a particular design affect other design tasks, [0022] lines 1-2; previous tasks including offset well info [Table I: A2] and 3D geomechanical model, [Table I: L27]), the drilling parameters to reduce an enlargement of a wellbore of the hydrocarbon well (task 332 of determining drill bit and hole enlargement, [0020] line 25; reduce enlargement interpreted to mean optimizing to meet hole opening/enlargement requirements, [Table I: P14-15]); monitor the drilling parameters of the hydrocarbon well until the hydrocarbon well reaches a particular depth from a surface of the Earth (task 340 of well drilling, [0020] lines 28-29; drilling includes MWD, [Table I: S10]; for a determined end depth, [Table I: S1]).
Greenwood does not teach wherein the 3D geomechanical model comprises a distribution of a geomechanical quality index calculated based on porosity, permeability, gas saturation, mechanical properties, and reservoir stress of the hydrocarbon reservoir across a 3D space, and wherein the geomechanical quality index is used to identify a spot in the hydrocarbon reservoir; or perform a rigless operation on the hydrocarbon well.
However, Alshakhs teaches wherein the 3D geomechanical model comprises a distribution of a geomechanical quality index (generate sweet spot map from a structural model, which is an average map of different properties combined in a weighted manner, [Abstract] paragraph 3 lines 3-4; 3D model starts with zones gridded of increment 500x500m, [page 23 col 2 paragraph 1 lines 3-5]; and layering added as subzones, [page 23 col 2 paragraph 2 lines 1-3]; see also FIG. 12, [page 24]) calculated based on (combines a wide range of information, such as petrophysical models, geophysical attributes, structural information, geomechanical data, [page 24 col 2 paragraph 4 lines 6-8]) porosity (measure porosity, [page 16 col 1 paragraph 6 line 1]), permeability (measure permeability, [page 16 col 1 paragraph 6 lines 1-2]), gas saturation (estimate water, oil, and gas saturations, [page 15 col 2 paragraph 4 line 2]), mechanical properties (brittleness which includes lithology, composition and effective stress, [page 17  col 1 paragraph 1 lines 1-3]), and reservoir stress (brittleness which includes lithology, composition and effective stress, [page 17  col 1 paragraph 1 lines 1-3]) of the hydrocarbon reservoir across 3D space (individual maps provided in FIG. 13, [page 25]), and wherein the geomechanical quality index is used to identify a spot in the hydrocarbon reservoir for drilling, stimulation, and placing a hydrocarbon well (properties added in a weighted manner to generate sweet-spot map based on goals including stimulation, [page 25 col 2 paragraph 3 lines 1-6]; with values ranging from 0 to 1 having 0 on map being least prospective and 1 being most prospective, [page 26 col 2 paragraph 1 lines 1-3]).
Although both Greenwood and Alshakhs teach planning stimulation, neither teach perform a rigless operation on the hydrocarbon well.
However, Onda teaches perform a rigless operation on the hydrocarbon well (real time control 469 from FIG 4.1 to adjust stimulation operation, [col 14 ln 23-26]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood in view of Alshakhs with Onda because this is applying a known technique (3D modeling for controlling operations including stimulation) to a known method and device (Drill Planning and Optimization) ready for improvement to yield predictable results. Greenwood in view of Alshakhs is the base reference that teaches all limitations except for performing, by a computer, a rigless operation such as well stimulation. Greenwood in view of Alshakhs is ready for improvement because performing  and post drilling operations such as well stimulation by a computer allows for real-time adjustments. Onda teaches a known technique of using collected data to generate a MEM used for stimulation planning, 462 from FIG. 4.1 (Onda, [col 9 ln 17-21]). After simulation, the 3D earth model may be updated, (Onda, [col 14 ln 43-44]). This leads to real-time control during stimulation 469, (Onda [col 10 ln 12-14). One having ordinary skill in the art would have recognized that applying the known technique in Onda of generating mechanical earth model for planning and stimulation control would yield the predictable result of making stimulation tasks planned Greenwood in view of Alshakhs adjustable in real-time. Therefore, it would have been obvious to combine Greenwood in view of Alshakhs with Onda to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 13, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 11, as noted above. Greenwood further teaches wherein the drilling parameters comprise a mud weight (sub-task Q1 of Table I, which is part of the BHA drilling parameter includes a wellbore schematic with a mud weight schedule), a mud flow rate (sub-task P29 of Table I, which is part of the Drill Bit and Hole Enlargement Design drilling parameter includes determining flow rate requirements), a rate of penetration (sub-task P6 of Table I, which is part of the Drill Bit and Hole Enlargement Design drilling parameter includes obtaining ROP targets), and a drilling revolutions-per-minute (sub-task Q36 of Table I, which is part of the BHA drilling parameter includes determine if the resulting critical RPM will fall within operating ranges).
Although Greenwood teaches using links between subtasks to determine optimized parameters of each subtask, ([0023] lines 9-12), Greenwood does not specifically teach based on the 3D geomechanical model.
However, Alshakhs teaches based on the 3D geomechanical model (averaging maps of different properties in a weighted manner, [Abstract] paragraph 3 lines 1-5; a 3D petrophysical model for each property, and averaging them, [page 24 col 2 paragraphs 2-3]; with the sweet spot generated for certain weights of properties, [page 25 col 2 paragraph 3 lines 1-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 14, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 11, as noted above. Greenwood further teaches the instructions further causing the one or more computer processors to (claim 8). Neither Greenwood nor Alshakhs teaches responsive to determining that the rigless operation has completed, calibrating the 3D geomechanical model based on second data obtained from the hydrocarbon well.
However, Onda responsive to determining that the rigless operation has completed, calibrating the 3D geomechanical model based on second data obtained from the hydrocarbon well (Observation from a stimulation treatment well, such as bottom hole and surface pressures, may be used for calibrating models, [col 14 ln 4-6]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Onda because this is applying a known technique (3D modeling for planning operations including stimulation and calibration) to a known method and device (Drill Planning and Optimization) ready for improvement to yield predictable results. Greenwood is the base reference that teaches all limitations except for a 3D model and a rigless operation such as well stimulation that can be calibrated. Section H of table I, represents geomechanical analysis, but does not specifically note that the analysis is done using a 3D model. Greenwood is ready for improvement because 3D models provide better visualizations for well planning and post drilling operations such as well stimulation. Onda teaches a known technique of using collected data to generate a MEM, 462 from FIG. 4.1 (Onda, [col 9 ln 17-21]). This MEM helps visualize well planning 465 as well as develop a stimulation plan 468, (Onda [col 10 ln 12-14), which leads to calibrating models, Onda [col 14 ln 4-6]). One having ordinary skill in the art would have recognized that applying the known technique in Onda of generating mechanical earth model for planning and stimulation control would yield the predictable result of making the planning and execution of the well environment and drilling optimization tasks in Greenwood more integrated. Therefore, it would have been obvious to combine Greenwood with Onda to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Greenwood in view of Alshakhs in further view of Onda teaches all of the limitations of claim 11, as noted above. Greenwood further teaches the instructions further causing the one or more computer processors (claim 8) to determine a trajectory of the hydrocarbon well and an azimuth of the hydrocarbon well (In section K of table I, task 322: Design Well Trajectory includes subtask K9 representing determine azimuth sensitivities for borehole stability).
Although Greenwood teaches using links between subtasks to determine optimized parameters of each subtask, ([0023] lines 9-12), Greenwood does not specifically teach based on the 3D geomechanical model.
However, Alshakhs teaches based on the 3D geomechanical model (averaging maps of different properties in a weighted manner, [Abstract] paragraph 3 lines 1-5; a 3D petrophysical model for each property, and averaging them, [page 24 col 2 paragraphs 2-3]; with the sweet spot generated for certain weights of properties, [page 25 col 2 paragraph 3 lines 1-8]).
It would have been obvious to one skilled in the art before the effective filing date to combine Greenwood with Alshakhs because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Greenwood discloses a system that teaches all of the claimed features except for having a 3D geomechanical model comprises a distribution of a geomechanical quality index based on the properties of porosity, permeability, gas saturation, mechanical properties, and reservoir stress. Greenwood suggests that the workflow 300 can be utilized to optimize the drilling environment for any optimization goal or set of optimization goals, (Greenwood [0025] lines 1-4). Looking at FIG. 3 of Greenwood generally and the various 3D modeling and analysis required by a geomechanics specialist in Greenwood (Greenwood (Table I: L15, L26, and L27), a person having skill in the art may decide such an optimization is complex (Greenwood [0020] lines 1-29; and Table I). Alshakhs teaches that providing geostatistical estimates to a set of reservoir properties, and combining said properties in a weighted manner simplifies the complexity in unconventional resource assessment, (Alshakhs [Abstract] paragraph 3 lines 1-5). A person having skill in the art would have a reasonable expectation of successfully reducing the complexity of assessment in the system and method of Greenwood by modifying Greenwood with the weighting and combining of properties to find a prospective sweet-spot as in Alshakhs, (Alshakhs [page 25 col 2 paragraph 3 lines 1-6]). Therefore, it would have been obvious to combine Greenwood with Alshakhs to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 5,109,697 (Millheim) – FIG. 4 describes collecting mechanical and reservoir properties, and how these properties may be combined to get additional parameters of interest, [col 4 ln 42-47]; FIG. 7 shows how one may group measure properties into zones, and then correlate zones from multiple offset wells to interpolate lithology and other physical properties between the wells, [col 8 ln 1-12].
“Sweet spot identification in underexplored shales using multidisciplinary reservoir characterization and key performance indicators: Example of the Posidonia Shale Formation in the Netherlands” (Heege) – Sweet spot identification of the potential of hydrocarbon production across underexplored shale basins is analyzed using key performance indicators. A mean indicator is defined as the harmonic mean of three performance indicators that describe the potential for hydrocarbon generation, storage, and flow stimulation, [Abstract] lines 1-7.
U.S. 2017/0315249 (Meyers) – generating a multilayer model, and solving for stress in each layer, [0095]; using the results to identify sweet spots, [0096]; and the results may be 1D, 2D, or 3D, [0097]. 
U.S. 2016/0266278 (Holderby) – describes interpreting well logs in an earth model, and predicting key attributes including porosity, permeability, and stress; then using analytical methods with uncertainty information to create a quality index that may be used to identify sweet spots, [0040]-[0041].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148